Citation Nr: 0619607	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran's application to reopen his claim of service 
connection for a bilateral foot disorder was denied in an 
unappealed March 2000 decision by the RO.  

2.  The evidence presented since the March 2000 decision is 
new and raises a reasonable possibility of substantiating the 
veteran's claim of service connection for a bilateral foot 
disorder.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a bilateral foot disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

In this case, the RO denied the veteran's original claim of 
service connection for a bilateral foot disorder in a June 
1991 rating decision.  The veteran did not appeal this 
decision.  

The veteran applied to reopen his claim in March 1999.  In a 
January 2000 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  

In a March 2000 rating decision, the RO again determined that 
new and material evidence had not been submitted to reopen 
the claim.  The veteran did not enter a timely appeal from 
that determination.  

Thus, the March 2000 rating decisions is final under 
38 U.S.C.A. § 7105.  The Board now must ascertain whether new 
and material evidence has been received to reopen the claim.  

Since the March 2000 decision, the veteran has submitted a 
treatment record dated August 2001 from the Pennsylvania 
College of Podiatric Medicine.  

The veteran also submitted an insurance accident report from 
December 2001.  The veteran reported a bilateral foot 
disorder suffered in 1970 when a projectile shell fell on his 
feet.  

Further, the veteran submitted treatment records dated 
December 2000 to November 2003 from the Temple University 
School of Podiatric Medicine.  In the July 2002 treatment 
record, the veteran reported the bilateral foot pain began 
approximately 30 years earlier when a shell fell on his feet 
while he was in the military.  The medical examiner opined 
that "it is reasonable that these post-traumatic 
degenerative changes are the result of his old injury."  

The veteran also submitted the transcript of his hearing held 
before a Decision Review Officer (DRO) in August 2003.  The 
veteran testified about the treatment he had received for the 
bilateral foot disorder suffered when a shell fell onto his 
feet during a gun battle while he was aboard the U.S.S 
Perkins in 1970.  
 
Finally, the veteran submitted VA treatment records dated 
November 1997 to February 2006.  On the last occasion, the 
veteran's only reported major illness was bilateral feet 
problems that he had since a shell fell on his feet during 
service.  The examiner noted that previous x-ray studies 
revealed bilateral hallux valgus deformity with mild 
degenerative joint disease at both first metarsophalangeal 
joints.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral foot 
disorder.  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a bilateral foot disorder.  



REMAND

Having reopened the claim of service connection for a 
bilateral foot disorder, the Board finds that additional 
development is necessary with respect to that claim.  

During the August 2003 DRO hearing, the veteran testified 
that he suffered an injury to his feet when a shell fell onto 
his feet during a battle while he was aboard the U.S.S 
Perkins during service.  A review of the veteran's service 
medical records confirms that the veteran did complain of an 
injury to his feet in June 1970.  

The veteran has reported a continuity of pain in both feet 
since service.  In a September 2002 statement, the veteran 
stated that he could not do the things he could do before the 
incident including running long distances, hiking, bowling, 
working in construction, or day to day living without 
experiencing pain in his feet and ankles.  

The Board finds that an examination is warranted in order to 
ascertain the likely etiology of the claimed bilateral foot 
disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.   The RO should take appropriate steps 
to contact the veteran in order to 
request information concerning medical 
treatment received by him following his 
discharge from service.  Based on the 
veteran's response, the RO should attempt 
to obtain all clinical records from all 
previously unidentified treatment 
sources. The veteran also should be 
notified that he may submit competent 
evidence to support his assertions that 
he has a current bilateral foot disorder 
due to service.  If the RO's search 
efforts prove unsuccessful, documentation 
to that effect must be added to the 
claims file.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of his claimed 
bilateral foot disorder.  

The veteran's claims file should be made 
available to the examiner for review.  
All indicated tests and studies should be 
performed.  

Based on a thorough review of the case, 
the examiner should offer an opinion as 
to whether the veteran is suffering from 
a current bilateral foot disability that 
is at least as likely as not (e.g. a 50 
percent or greater likelihood) due to an 
injury or other event of his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for a bilateral foot 
disorder should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


